Citation Nr: 1308582	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for irritable colon syndrome.

2.  Entitlement to service connection for multiple chemical sensitivity.

3.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, panic disorder, and depression.

4.  Entitlement to service connection for asthma, to include as secondary to service-connected rhinitis with history of sinusitis.

5.  Entitlement to an increased, initial, (compensable) rating for the residuals of a right index finger disability. 

6.  Entitlement to a compensable initial rating for gastroesophageal reflux disease (GERD) from August 19, 1995, to February 12, 2002. 

7.  Entitlement to an initial evaluation in excess of 10 percent since February 13, 2002.

8.  Entitlement to a higher initial rating for chronic fatigue syndrome, currently rated 60 percent disabling. 

9.  Entitlement to a higher initial rating for fibromyalgia, currently rated 10 percent disabling. 

10.  Entitlement to an increased initial rating for non-cardiac chest pain due to undiagnosed illness, currently rated 10 percent disabling. 

11.  Entitlement to a compensable initial rating for rhinitis with sinusitis from August 19, 1995, to August 6, 2000. 

12.  Entitlement to an initial evaluation in excess in excess of 10 percent as of August 7, 2000.

13.  Entitlement to an initial rating in excess of 10 percent for skin disorder, to include tinea cruris, tinea pedis, tinea capitis, and psuedofolliculitis barbae. 

14.  Entitlement to an increased, initial (compensable) rating for onychomycosis of the toenails. 

15.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Christopher Lyacno, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 1997 and subsequent rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  An October 1997 rating decision granted service connection for residuals, injury right index finger, assigning a noncompensable evaluation, and denied service connection for a disability manifested by chest pains and a skin disorder.  

A hearing before a hearing officer at the RO was conducted in January 1998.  A transcript of the proceeding is of record. 

As pertinent here, a March 2000 Board decision denied these two claims.  By Order dated in September 2000, pursuant to a joint motion, the Court vacated and remanded the Board's March 2000 decision denying an increased (compensable) rating for the residuals of a right index finger disability and service connection for a disability manifested by chest pain to the Board for readjudication.  The Board remanded these claims in March 2001 for further development and consideration. 

A November 2002 Board decision again denied these two claims, and granted service connection for non-cardiac chest pain.  An August 2003 rating decision granted a noncompensable rating for the Veteran's non-cardiac chest pain.  

A February 2004 rating decision granted service connection for fibromyalgia and chronic fatigue syndrome, and assigned separate 10 percent ratings for the disabilities.

An RO hearing was conducted in January 2005.  A transcript of the proceeding is of record.  An April 2005 rating decision, in part, denied entitlement to service connection for PTSD which has been recharacterized as one for "entitlement to service connection for an acquired psychiatric disorder, to include PTSD, panic disorder and depression" in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), irritable bowel syndrome, and multiple chemical sensitivity.  

A July 2005 Board decision granted an increased, 60 percent, rating for the chronic fatigue syndrome, which was effectuated in an August 2005 rating decision.   The Board remanded the claims of entitlement to service connection for a skin disability to include tinea cruris, tinea pedis, tinea capitis, and pseudofolliculitis barbae; and entitlement to an initial rating in excess of 10 percent for fibromyalgia, and an initial compensable rating for chest pain for further development and consideration. 

An August 2006 rating decision granted entitlement to total disability rating due to individual unemployability (TDIU), effective January 1, 2006.  

A May 2007 rating decision granted service connection, and assigned a10 percent, rating for skin disorder, to include tinea cruris, tinea pedis, tinea capitis, and psuedofolliculitis barbae; and service connection for GERD, and assigned a noncompensable rating.  A July 2008 rating decision denied entitlement to SMC based on aid and attendance.  A February 2010 rating decision granted an increased, 10 percent, rating for GERD, effective February 13, 2002.  A June 2010 rating decision granted service connection for onychomycosis of the toenails, and assigned a 10 percent rating.  An April 2011 rating decision denied service connection for asthma, to include as secondary to service-connected rhinitis with history of sinusitis.

The Veteran testified at a videoconference hearing before the undersigned in September 2012.  A transcript of the proceeding is of record.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, panic disorder, and depression, and asthma; entitlement to increased ratings for chronic fatigue syndrome, fibromyalgia, non cardiac chest pain due to undiagnosed illness, rhinitis with sinusitis, skin disorder, and onychomycosis of the toenails; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  On September 2012, during the Veteran's videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested the withdrawal of the Veteran's appeals for service connection for irritable colon syndrome and for multiple chemical sensitivity.

2.  Throughout the appeal period, the Veteran's residuals of a right index finger disability are manifested by painful motion, and the right middle finger pathology does not affect the function of any other digits of the right hand, or the right hand as a whole; the scar is not painful. 

3.  Throughout the appeal period, the Veteran's GERD is manifested by heartburn, nausea, and diarrhea; substernal or arm or shoulder pain that is productive of considerable impairment of health is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for irritable colon syndrome by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal for service connection for multiple chemical sensitivity by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for an evaluation of 10 percent for residuals of a right index finger disability, the maximum schedular rating, have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5229 (2012). 

4.  The criteria for an evaluation of 10 percent for GERD have been met from August 19, 1995, to February 12, 2002.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.6, 4.7, 4.114, DCs 7399-7346(2012). 

5.  The criteria for an evaluation of in excess of 10 percent for GERD have not been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.6, 4.7, 4.114, DCs 7399-7346(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Irritable Colon Syndrome and for Multiple Chemical Sensitivity 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's authorized representative, has withdrawn the appeals for service connection for irritable colon syndrome and for multiple chemical sensitivity and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

B.  Higher Rating Claims

Generally, a claimant for a higher disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion and require that the disability be awarded the minimum compensable rating for the joint, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran and his agent explicitly stated during the September 2012 Board hearing that a grant of a 10 percent disability rating for the residuals of a right index finger disability and GERD throughout the respective appeal periods would satisfy those appeals.  Accordingly, these awards constitute a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In appeals of a claim for an increased disability rating, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield. 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§4.1 ,4.2,4.10 (2012).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

1.  Right Index Finger Disability 

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  The Court has held that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain 'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Diagnostic codes involving disability ratings for limitation of motion of a part of the musculoskeletal system do not subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In applying sections 4.40, 4.45, and 4.59, rating personnel must consider the claimant's functional loss and clearly explain what role the claimant's assertions of pain played in the rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires analysis of effect of pain on the disability).  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks, 8 Vet. App. at 421. 

The Veteran's service-connected disability of the right index finger can be rated under the provisions of Diagnostic Code 5229.  Diagnostic Code 5229 contemplates limitation of motion of the index or long finger.  It provides a noncompensable rating for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is afforded for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive " or " requirement must be met in order for an increased rating to be assigned). 

Having considered the evidence, the Board finds that a 10 percent evaluation, and no higher, is warranted.  Burton.  The Veteran is competent to report his symptoms, to include painful motion of the right index finger.  Such limitation of motion approximates right index finger extension limited by more than 30 degrees.  Thus, a 10 percent rating, but no higher, is warranted.  The Board notes that a 10 percent evaluation is the highest evaluation under Diagnostic Code 5229.  In addition, a 10 percent evaluation is the highest rating under Diagnostic Code 5010 arthritis of a single joint. 

The evidence is in favor of a 10 percent rating for a right index finger disability.  Consequently, and to that extent, the benefit sought on appeal is granted. 

2.  GERD 

Certain provisions of 38 C.F.R. § 4.114 were revised, effective July 2, 2001.  None of the diagnostic codes applicable to this case was changed, however. The Board takes notice of the fact that certain symptomatology may not be present at all times.  In fact, the diagnostic criteria recognize this fact by referring to "occasional episodes" of pertinent symptomatology. 

The Veteran's GERD is rated 0 percent disabling from August 19, 1995, to February 12, 2002, and 10 percent disabling as of February 13, 2002.  The Veteran is claiming entitlement to a rating of 10 percent for GERD throughout the appeal period. 

The Board notes that when a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Schedule for Rating Disabilities, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  In that respect, GERD is analogous to hiatal hernia under Diagnostic Code 7346. 

Under this diagnostic code, to warrant a compensable rating, the evidence must show two of the following symptoms: dysphagia, pyrosis or regurgitation with substernal arm or shoulder pain productive of impairment of health, but to a less severe degree than that required for a 30 percent rating (10 percent under DC 7346.

Based on these criteria, the Board determines that a 10 percent rating is warranted. Specifically, the Veteran has continuously stated that he has experienced heartburn, nausea, and diarrhea.  Therefore, based on the observations of the VA examiners, the Board determines that a 10 percent rating is for application. 

In this case, a rating in excess of 10 percent is not warranted for the Veteran's GERD throughout the appeal period.  It does not appear that these symptoms have resulted in substernal arm or shoulder pain productive of considerable impairment of health, nor has there been any evidence of material weight loss, hematemesis, melena, or anemia. 




ORDER

The appeal for service connection for irritable colon syndrome is dismissed.

The appeal for service connection for multiple chemical sensitivity is dismissed.

A 10 percent evaluation for a right index finger disability, subject to the statutes and regulations governing the payment of monetary benefits.

A 10 percent evaluation for a GERD from August 19, 1995, to February 12, 2002, subject to the statutes and regulations governing the payment of monetary benefits.

An increased rating for GERD as of February 13, 2002, is denied.  


REMAND

VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  Id. 

In July 2010 the regulations pertaining to service connection for PTSD were amended to provide for service connection if a stressor claimed by a veteran was related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirmed that the claimed stressor was adequate to support a diagnosis of PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  Although the Veteran has been apprised of this new provision, he has not been provided such examination.

At the hearing, the Veteran asserted that his chronic fatigue syndrome fibromyalgia, non cardiac chest pain due to undiagnosed illness, rhinitis with sinusitis, skin disorder, and onychomycosis of the toenails have increased in severity since the last VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand these claims. 

The Board further notes that the outcome of entitlement to SMC, based on the need for aid and attendance, could be impacted by whether service connection is granted for either of the two disabilities.  Thus, this issue is inextricably intertwined with the pending claim and must be adjudicated prior to the disposition of the claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Relevant ongoing VA treatment records dated since March 2012 to the present from the Buffalo, New York, VA medical center should be physically or constructively associated with the claims folder.  If there are no relevant records pertaining to the Veteran's claims, the claims file should be annotated to reflect such and the Veteran notified of such.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's reported in-service stressors and the onset and continuity of any psychiatric symptoms during and since service, as well as lay and medical evidence relating to the severity of the service-connected disability for which he is seeking higher ratings.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Thereafter, schedule the Veteran for an examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted to determine the nature of any psychiatric disorder the Veteran may have, to include PTSD.  See 38 C.F.R. § 3.304(f)(3).  

The claims files must be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, the September 2012 Board hearing Transcript, and the psychiatric records, the examiner is requested to determine whether the Veteran has a psychiatric disability that is related to or had its onset in service.  A diagnosis of PTSD must be ruled in or excluded.  

In offering this assessment the examiner must discuss each of the psychiatric disabilities that were diagnosed during the appeal, e.g., panic disorder and depression, and opine as to each diagnosis as to whether it is at least as likely as not related to or had its onset in service.

In offering these opinions, the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his psychiatric symptoms.

A complete rationale for all opinions must be provided.  

4.  Then schedule the Veteran for an appropriate examination to determine the nature, extent, onset and etiology of any current asthma.  All indicated studies should be performed, and all findings should be reported in detail in the respective examination reports. The claims files should be made available to and reviewed by the respective examiner. 

In offering any requested opinions, the examiner must specifically acknowledge and comment on the Veteran's competent reports of current symptoms and continuity of respective symptoms since service.  The examiner should opine whether it is at least as likely as not that any currently-diagnosed chronic asthma had its initial onset in or is otherwise related to service, or was caused or aggravated by his service-connected rhinitis with history of sinusitis; 

A complete rationale for all opinions must be provided.

5.  Also schedule the Veteran for appropriate VA examinations to determine the nature, extent, frequency and severity of chronic fatigue syndrome, fibromyalgia, non cardiac chest, rhinitis with sinusitis, skin disorder, to include tinea cruris, tinea pedis, tinea capitis, and psuedofolliculitis barbae, and onychomycosis of the toenails.  The claims folder should be made available to and reviewed by the examiner.

A complete rationale for all opinions must be provided

6.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine whether his service-connected disabilities are of such nature/gravity as to entitle him to SMC based on the need for A&A.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. The examination report should contain sufficient information to determine whether the Veteran is helpless, or so nearly helpless, as to require the regular aid and attendance of another person (with comment on his ability to dress/undress, keep ordinarily clean/presentable; whether he requires any frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; is able to feed himself; can attend to the wants of nature; or requires assistance on a regular basis to protect himself from hazards/dangers incident to daily environment). Rationales for all opinions must be provided. 

7.  If any benefit sought remains denied the Veteran and his agent should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond. The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


